Me. Justice Wole
delivered the opinion, of the court.
The complaint before us charged the appellant and others with riot. This is the appeal of Carlos Pacheco. The evidence tended to show that on the 27th of December, 1933, there was a strike over the price of gasoline in Carolina; that the defendant Carlos Pacheco was admittedly the chief or director of the strike; that the principal witness Arroyo, a policeman, was trying to remove a tack from the tire of an automobile when the defendant and others came up. The court had a right to believe from the testimony of the policeman Arroyo and another witness that the said policeman was seized from behind by Carlos Pacheco; that the strikers, then or thereafter, deprived the policeman of his billy and his revolver.
The theory of the defendant was that he only intervened to help the policeman in suppressing the acts of the strikers, that he had no intervention in the direct assault against the policeman. The statement of the defendant was supported by other testimony. This produced a conflict in the evidence which the court was bound to resolve and we can not say on appeal that the court .had not the right to believe beyond a reasonable doubt that the defendant took part and aided and assisted in the alleged riot.
It makes no difference that the record shows that the court immediately gave judgment without rendering an opinion. Non constat that the judge may have given his ideas verbally. Whether he did so or not could not affect in this court the result of his findings.
There'was some discussion in the brief of the appellant of whether the peace of anybody was disturbed. The *586whole evidence showed that a group of men tried to prevent a policeman from doing his duties and this we feel bound to hold constituted a riot. This conclusion is' supported by the cases of People v. Ortiz, 17 P.R.R. 1149; People v. Ríos, 31 P.R.R. 502; People v. Alonso et al., 19 P.R.R. 426.
We may add that the appellant was not mistaken in maintaining that there were discrepancies in the testimony of the principal witness and others, but such state of facts is bound to occur almost in any trial and it is of the province of a jury or court to settle such discrepancies.
The judgment appealed from shall be affirmed.